The defendant, age thirty-eight, pleaded not guilty to two counts of breaking and entering and two counts of larceny. He was found guilty by a jury of the two breaking and entering counts and one count of larceny. A finding of not guilty was directed by the court on the remaining larceny count. Thereafter, the defendant was found guilty of violation of the second-offender statute. The total effective sentence imposed on all counts was for a period of not less than three nor more than twelve years. *Page 4 
On June 26, 1962, the defendant and one Thomas Novocinski drove to Woodbury, Connecticut, and the defendant broke into a home and stole a portable television set and certain commemorative coins. The television set was brought to the defendant's home in Naugatuck and was disposed of several days later.
On July 16, 1962, after a drinking episode, the defendant, along with three companions, drove to Washington, Connecticut, and broke into a dwelling there and stole two rifles, a radio, and record player as well as assorted liquor and beer.
At the hearing, defendant made many complaints regarding his sentence. He claimed that the presentence report was prejudicial to him, though he did not specify in what manner this was so. He further claimed that he was not satisfied with the public defender and requested new counsel appointed. This request was denied by the court. Suffice it to say that these are not matters which the division can concern itself with in view of its limited function of determining whether a particular sentence was unduly harsh and severe. He further made the claim and implied that there were irregularities in the second-offender proceedings charged against him. This claim has no merit.
The presentence report sets forth a long criminal record going back to when the accused was ten years of age, involving a varied assortment of crimes of breach of the peace, intoxication, theft, robbery with violence and narcotics. He served six years and six months in the Maryland state prison on a charge of possession of a substantial amount of marihuana. It further indicates a man who refuses under any circumstances to submit to authority of any kind. In the cases at hand, it reveals a Fagin type of personality who evidently had under *Page 5 
his influence companions of very young years whom he directed into criminal activities.
   Taking into consideration the nature of the present offenses, the defendant's long criminal record and his refusal to submit to authority, the sentence imposed was fair and just and must stand.
MacDONALD, LOISELLE and BOGDANSKI, JS., participated in this decision.